Exhibit 10.1

 

AMENDMENT
TO THE
INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of November 27, 2019, to the
Investment Management Trust Agreement (as defined below) is made by and between
Trident Acquisitions Corp. (the “Company”) and Continental Stock Transfer &
Trust Company, as trustee (“Trustee”). All terms used but not defined herein
shall have the meanings assigned to them in the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into an Investment Management Trust
Agreement dated as of May 29, 2018 (the “Trust Agreement”);

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;

 

WHEREAS, at an annual meeting of stockholders of the Company held on November
26, 2019, the Company stockholders approved (i) a proposal to amend (the
“Charter Amendment”) the Company’s amended and restated certificate of
incorporation to provide that the date by which the Company shall be required to
effect a Business Combination to be extended two times for three months and (ii)
a proposal to extend the date on which to commence liquidating the Trust Account
in the event the Company has not consummated a business combination; and

 

WHEREAS, on the date hereof, the Company is filing the Charter Amendment with
the Secretary of State of the State of Delaware.

 

NOW THEREFORE, IT IS AGREED:

 

1. Section 1(i) of the Trust Agreement is hereby amended and restated to read in
full as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its President, Chief
Executive Officer or Chairman of the Board and Secretary or Assistant Secretary,
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account only as directed in the Termination Letter and the other
documents referred to therein; provided, however, that in the event that a
Termination Letter has not been received by the Trustee by the 21-month
anniversary of the closing of the IPO (“Closing”) or, in the event that the
Company extended the time to complete the Business Combination for an additional
3-month period by depositing an additional $500,000 in the Trust Account, for up
to 24-months from the closing of the IPO, but has not completed the Business
Combination within the applicable monthly anniversary of the Closing (“Last
Date”), the Trust Account shall be liquidated in accordance with the procedures
set forth in the Termination Letter attached as Exhibit B hereto and distributed
to the Public Shareholders as of the Last Date.”

 

2. A new Section 1(j) is hereby inserted in the Trust Agreement immediately
following Section 1(i) as follows:

 

“(j). Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit D hereto at least ten days prior to February 18, 2020, signed
on behalf of the Company by an executive officer, and receipt of the dollar
amount specified in the Extension Letter on or prior to February 18, 2020, to
follow the instructions set forth in the Extension Letter.”

 

3. Section 2(b) of the Trust Agreement is hereby amended and restated to read in
full as follows:

 

“(b) The limited distributions referred to in Section 2(a) above shall be made
only from income collected on the Property. Except as provided in Section 2(a),
no other distributions from the Trust Account shall be permitted except in
accordance with Section 1(i) and 2(d) hereof.”

 





 

 

4. A new Section 2(d) is hereby inserted in the Trust Agreement immediately
following Section 2(c) as follows:

 

“(d) Upon the receipt of an Amendment Notification Letter (as defined below),
the Trustee shall distribute to Public Shareholders who exercised their
conversion rights in connection with an Amendment (as defined below), an amount
equal to the pro rata share of the Property relating to the shares of Common
Stock for which such Public Shareholders have exercised conversion rights in
connection with such Amendment.”

 

5. A new Section 3(f) is hereby inserted in the Trust Agreement immediately
following Section 3(e) as follows:

 

“(f) If the Company seeks to amend any provision of its Amended and Restated
Certificate of Incorporation relating to stockholders’ rights or pre-Business
Combination activity (including the time within which the Company has to
complete a Business Combination) (in each case an “Amendment”), the Company will
provide the Trustee with a letter (an “Amendment Notification Letter”) in the
form of Exhibit E providing instructions for the distribution of funds to Public
Shareholders who exercise their conversion option in connection with such
Amendment.”

 

6. Section 7(c) of the Trust Agreement is hereby amended and restated to read in
full as follows:

 

“(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1(j), 2(d) and 3(f) (which may only be amended with the approval of the
holders of a majority of the outstanding shares of Common Stock sold in the
IPO), this Agreement or any provision hereof may only be changed, amended or
modified by a writing signed by each of the parties hereto; provided, however,
that no such change, amendment or modification may be made without the prior
written consent of Chardan. As to any claim, cross-claim or counterclaim in any
way relating to this Agreement, each party waives the right to trial by jury.
The Trustee may require from Company counsel an opinion as to the propriety of
any proposed amendment.”

 

7. Exhibit D attached hereto is hereby added as Exhibit D to the Trust
Agreement.

 

8. Exhibit E attached hereto is hereby added as Exhibit E to the Trust
Agreement.

 

9. All other provisions of the Trust Agreement shall remain unaffected by the
terms hereof.

 

10. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

11. This Amendment is intended to be in full compliance with the requirements
for an Amendment to the Trust Agreement as required by Section 7(c) of the Trust
Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Trust Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

12. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to the
Investment Management Trust Agreement as of the date first written above.

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, AS TRUSTEE

 

By:  /s/ Francis Wolf   Name: Francis Wolf   Title: Vice President  

 

TRIDENT ACQUISITIONS CORP.

 

By:  /s/ Vadim Komissarov   Name: Vadim Komissarov   Title: President  

 

 

3



 

